Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.    Acknowledgment is made of applicant's claim for foreign priority based on an application CN201910103742 filed in China on 02/01/2020. It is noted, however, that applicant has not filed a certified copy as required by 37 CFR 1.55.

Drawings
3.	Figure 2 is missing in the present application. In reply to this Office action, application shall include Figure 2 in accordance with [0065]-[0068] of the specification. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Figs. 7 and 10-11 should show “a side of the portion of the case closer to the second side of the support is in direct contact with an exposed second side of the support through the aperture”, or the feature(s) should be canceled from claim 17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)


5.	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01).
	Claim 17 depends on claim 1. Claim 1 recites  the limitation “wherein the support has a first side, a second side facing the first side, and a third side connecting the first side and the second side, the display area is on the first side, the peripheral area is on the second side, and the unitary flexible display panel is bend about the third side”. According to claim 1, the second side corresponds to a bottom side of the support, and the third side corresponding to a bending area of the display panel. Claim 17 further recites the limitation “…a case, a portion of which is on a side of the bendable area away from the support; wherein the case and the bendable area is spaced apart from each other; the aperture partially exposes the second side of the support; and a side of the portion of the case closer to the second side of the support is in direct contact with an exposed second side of the support through the aperture”. However, nowhere in the specification and drawings disclose an aperture partially exposes the second side or bottom side of the support and nowhere in the specification and drawings disclose a side of a portion of the case is in direct contact with an exposed second side or bottom side of the support through the aperture. Therefore, claim 17 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention.  

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 17 is rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “the aperture”. There is insufficient antecedent basis for the limitations. Claim 17 further recites the limitation “a side of the portion of the case closer to the second side of the support is in direct contact with an exposed second side of the support through the aperture”. When an element is referred to as being ”direct contact with” another element, there should be no intervening elements present. The structure relationship among “the case”, “the support”, and “the aperture” are not clearly defined.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-2, 4 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Won (US 20190058028 A1).
	Regarding claim 1, Won (e.g., Figs. 1-2) discloses a flexible display apparatus, comprising: 
a unitary flexible display panel having a display area (display area A/A), a peripheral area (peripheral area PPA), and a bendable area (bending area BA) connecting the display area (display area A/A) and the peripheral area (peripheral area PPA), wherein the bendable area (bending area BA) includes one or more wire-free portions (bending area BA including wire portion and wire-free portion, wire portion corresponding to signal wire SL) configured to absorb impact applied on the bendable area ([0054]); 
a support (support substrate 110; [0045]) sandwiched between the display area (display area A/A) and the peripheral area (peripheral area PPA), wherein the support (support substrate 110) has a first side (top side), a second side (bottom side) facing the first side (top side), and a third side (left side) connecting the first side (top side) and the second side (bottom side), the display area is (display area A/A) on the first side (top side), the peripheral area (peripheral area PPA) is on the second side (bottom side), and the unitary flexible display panel (flexible display panel 1000) is bend about the third side (left side); and 
a driving circuit (driver IC; [0059]) in the peripheral area (peripheral area PPA) and connecting to a plurality of signal lines (signal lines SL) extending through the bendable area (bending area BA) into the display area (display area A/A); 
wherein at least one of the plurality of signal lines is a curved signal line (signal lines SL; [0054]) including a first portion in the peripheral area (peripheral area PPA), a second portion in the display area (display area A/A), and a third portion at least partially in the bendable area (bending area BA) and connecting the first portion and the second portion (Figs. 1-2); 
a virtual extension of at least one of the first portion or the second portion passes through a respective one of the one or more wire-free portions (Fig. 1); and the third portion is substantially outside the respective one of the one or more wire-free portions (Fig. 1).

Regarding claim 2, Won (e.g., Figs. 1-2) discloses the flexible display apparatus of claim 1, wherein a virtual extension of the first portion is outside a respective one of the one or more wire-free portions (Fig. 1; a virtual extension of the signal line SL in the peripheral area PPA is outside the corresponding wire-free portion); and a virtual extension of the second portion passes through the respective one of the one or more wire-free portions (Fig. 1; a virtual extension of the signal line SL in the display area A passes through the corresponding wire-free portion).

Regarding claim 4, Won (e.g., Figs. 1-2) discloses the flexible display apparatus of claim 1, wherein the one or more wire-free portions of the bendable area are free of any of the plurality of signal lines (bending area BA including one or more wire portions and one or more wire-free portions).

Regarding claim 20, Won (e.g., Figs. 1-2) discloses the flexible display apparatus of claim 1, wherein the plurality of signal lines are a plurality of gate lines, and the driving circuit is a gate driving circuit ([0050]-[0051]; gate driving circuit and gate lines).

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
11.	Claims 1, 3-7, 11-12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 20160064466 A1).
Regarding claim 1, Son (e.g., Figs. 1 and 6-11, Fig. 1C is reproduced below for reference) discloses a flexible display apparatus, comprising: 

    PNG
    media_image1.png
    515
    914
    media_image1.png
    Greyscale

a unitary flexible display panel having a display area (display area A), a peripheral area (peripheral area C), and a bendable area (bending area B) connecting the display area (display area A) and the peripheral area (peripheral area C), wherein the bendable area (bending area B) includes one or more wire-free portions (e.g., Figs. 7-8; bending area B including wire portion and wire-free portion, wire portion corresponding to signal wire) configured to absorb impact applied on the bendable area (Fig. 8 and [0120]-[0142]); 
a support (support 116 or 106) sandwiched between the display area (display area A) and the peripheral area (peripheral area C), wherein the support (support 116 or 106) has a first side (top side), a second side (bottom side) facing the first side (top side), and a third side (left side) connecting the first side (top side) and the second side (bottom side), the display area is (display area A) on the first side (top side), the peripheral area (peripheral area B) is on the second side (bottom side), and the unitary flexible display panel (flexible display panel 100) is bend about the third side (left side); and 
a driving circuit (driver circuit COF 134; Figs. 10-11 and [0056]) in the peripheral area (peripheral area C) and connecting to a plurality of signal lines (signal lines as shown in Figs. 7-8) extending through the bendable area (bending area B) into the display area (display area A); 
wherein at least one of the plurality of signal lines is a curved signal line (signal lines as shown in Figs. 7-8) including a first portion in the peripheral area (peripheral area C), a second portion in the display area (display area A), and a third portion at least partially in the bendable area (bending area B) and connecting the first portion and the second portion (Figs. 1-2); 
a virtual extension of at least one of the first portion or the second portion passes through a respective one of the one or more wire-free portions (Fig. 1); and the third portion is substantially outside the respective one of the one or more wire-free portions (e.g., Figs. 1 and 6-11).

Regarding claim 3, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 1, wherein a straight virtual line connecting the first portion and the second portion passes through a respective one of the one or more wire-free portions (e.g., signal line as shown in Fig. 8A, a straight virtual line connecting the first portion and the second portion of the signal line passes through corresponding wire-free portions); and the third portion is a curved signal line portion detouring around the respective one of the one or more wire-free portions (e.g., signal line as shown in Fig. 8A, the third portion of the signal line is a curved signal line portion detouring around the corresponding wire-free portions).

Regarding claim 4, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 1, wherein the one or more wire-free portions of the bendable area are free of any of the plurality of signal lines (bending area B including one or more wire portions and one or more wire-free portions).

Regarding claim 5, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 1, wherein an aperture is in the respective one of the one or more wire- free portions and extends through the respective one of the one or more wire-free portions of the bendable area (e.g., signal line as shown in Fig. 8A, a wire-free portion corresponding to an aperture).

Regarding claim 6, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 5, further comprising a bumper in the aperture (e.g., Fig. 5B; buffer 126); wherein a thickness of the bumper (e.g., Fig. 5B; buffer 126) is greater than a thickness of the unitary flexible display panel in the bendable area (e.g., Fig. 5B).

Regarding claim 7, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 5, wherein the bumper (e.g., Fig. 5B; buffer 126) and the support (e.g., Fig. 5B; base layer 106) are portions of a unitary structure (e.g., Fig. 5B); and the bumper is a portion of the support protruding from the third side of the support (e.g., Fig. 5B).

Regarding claim 11, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 1, wherein a bumper (e.g., Fig. 5B; buffer 126) is on the respective one of the one or more wire-free portions, and configured to absorb impact applied on the bendable area (e.g., Fig. 5B; buffer 126 in bending area B).

Regarding claim 12, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 11, wherein the bumper (e.g., Fig. 5B; buffer 126) is between the third side of the support (base layer 106) and a side of the respective one of the one or more wire-free portions (portion without signal lines 210) closer to the support (base layer 106).

Regarding claim 19, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 1, further comprising a main support (support 108), a back plate (plate 116), and a cover plate; wherein the main support (support 108) and the support (support 116 or 106) cooperatively connected with each other, forming a supporting surface for supporting the display area (display area A/A); the cover plate (cover plate 114) is on a side of the display area away from the main support (support 108) and the support (support 116 or 106); and the back plate (plate 116) is on a side of the main support (support 116 or 106) and the support away from the display area (display area A/A).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
13.	Claims 5, 8, and 10 are rejected under 35 U.S.C. 103 as unpatentable over Won (US 20190058028 A1) in view of Ahn (US 20160270234 A1).
Regarding claim 5, Won (e.g., Figs. 1-2) discloses the flexible display apparatus of claim 1, but does not disclose wherein an aperture is in the respective one of the one or more wire- free portions and extends through the respective one of the one or more wire-free portions of the bendable area. However, Ahn (e.g., Figs. 1-2) discloses a flexible display apparatus similar to that disclosed by Won, wherein an aperture is in the respective one of the one or more wire- free portions and extends through the respective one of the one or more wire-free portions of the bendable area (e.g., Figs. 1-2; an aperture 110 in a wire- free portion of a bending area BA). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate a supporting structure as taught by Won to the flexible display apparatus of Ahn or to incorporate a through hole to accommodate an optical sensor as taught by Ahn to the flexible display apparatus of Won. The combination/motivation would be to provide a flexible display apparatus including an image sensor such as a camera.

Regarding claim 8, Won in view of Ahn discloses the flexible display apparatus of claim 5, Ahn (e.g., Figs. 1-2) discloses wherein the aperture partially exposes edges of the third side intersecting the first side and the second side of the support (e.g., Figs. 1-2; aperture 110 in bending area BA). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate a supporting structure as taught by Won to the flexible display apparatus of Ahn or to incorporate a through hole to accommodate an optical sensor as taught by Ahn to the flexible display apparatus of Won. The combination/motivation would be to provide a flexible display apparatus including an image sensor such as a camera.

Regarding claim 10, Won in view of Ahn discloses the flexible display apparatus of claim 5, Ahn (e.g., Figs. 1-2) discloses wherein a cross-section of the aperture along a plane substantially parallel to the third side and crossing over the aperture has a substantially elliptical shape (e.g., Figs. 1-2; aperture 110 has an elliptical shape); and a minor axis of the substantially elliptical shape is substantially perpendicular to the first side and the second side of the support (e.g., Figs. 1-2; aperture 110 has an elliptical shape including a minor axis). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate a supporting structure as taught by Won to the flexible display apparatus of Ahn or to incorporate a through hole to accommodate an optical sensor as taught by Ahn to the flexible display apparatus of Won. The combination/motivation would be to provide a flexible display apparatus including an image sensor such as a camera.
14.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Won (US 20190058028 A1) in view of Ahn (US 20160270234 A1) and further in view of Shih (US 20190041554 A1).
Regarding claim 9, Won in view of Ahn discloses the flexible display apparatus of claim 5, Ahn (e.g., Figs. 1-2) discloses wherein a total number of the one or more wire-free portions is one (e.g., Figs. 1-2; one aperture 110); the aperture is in a central region of the bendable area (e.g., Figs. 1-2; aperture 110 in bending area BA). Ahn discloses the aperture is used to accommodate a camera, but does not disclose area of the aperture is in a range of approximately 3 mm2 to approximately 40 mm2. However, Shih discloses a camera used for a display apparatus, area of the camera is in a range of approximately 3 mm2 to approximately 40 mm2 ([0040] and Table 1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate a image camera as taught by Shih to the flexible display apparatus of Ahn and Won. The combination/motivation would be to provide a flexible display apparatus including an image sensor such as a camera.

15.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Won (US 20190058028 A1) in view of Ahn (US 20160270234 A1) and Tsai (US 20060196946A1) and further in view of Shih (US 20190041554 A1).
Regarding claim 14, Won (e.g., Figs. 1-2) discloses the flexible display apparatus of claim 11, but does not disclose wherein a total number of the one or more wire-free portions is one; the bumper is in a central region of the bendable area. However, Ahn (e.g., Figs. 1-2) discloses a flexible display apparatus similar to that disclosed by Won, wherein an aperture is in the respective one of the one or more wire- free portions and extends through the respective one of the one or more wire-free portions of the bendable area (e.g., Figs. 1-2; an aperture 110 in a wire- free portion of a bending area BA), wherein a total number of the one or more wire-free portions is one (e.g., Figs. 1-2; one aperture 110) ; the aperture is in a central region of the bendable area (e.g., Figs. 1-2; aperture 110 in bending area BA). Ahn discloses the aperture is used to accommodate a camera, but does not disclose a bumper is in a central region of the bendable area. However, Tsai (Figs. 2-3) discloses a bumper (buffer 28) is in a central region of a aperture (aperture 24) and a camera (camera 16) is disposed on the bumper (buffer 28). Tsai does not disclose an area of an orthographic projection of the bumper on the third side of the support is in a range of approximately 3 mm2 to approximately 40 mm2. However, Shih discloses a camera used for a display apparatus, area of the camera is in a range of approximately 3 mm2 to approximately 40 mm2 ([0040] and Table 1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate a image camera as taught by Shih to the flexible display apparatus of Ahn and Won. The combination/motivation would be to provide a flexible display apparatus including an image sensor such as a camera.

16.	Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Son (US 20160064466 A1) in view of Qin (CN 109887928 A).
Regarding claim 13, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 11, but does not disclose wherein the bumper is on a side of the respective one of the one or more wire-free portions away from to the support. However, Qin (e.g., Figs. 1-8) discloses a flexible display apparatus similar to that disclosed by Won, wherein a bumper (e.g., Fig. 6; opening 8 and opening 7 filled with buffer material 5) is on the respective one of the one or more wire-free portions (wire-free portion 33), wherein the bumper (e.g., Fig. 6; opening 8 and opening 7 filled with buffer material 5) is on a side of the respective one of the one or more wire-free portions (wire-free portion 33) away from to the support (substrate 2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Qin to the flexible display apparatus of Won. The combination/motivation would be to provide an alternative design choice to arrange buffer structures to buffer the stress of the flexible panel during bending or folding.

17.	Claims 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Son (US 20160064466 A1) in view of Park (US 20160073528 A1).
Regarding claim 15, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 11, Son discloses wherein the bumper (buffer 126; [0099]-[0100]) is formed of a silicon-based material, but does not disclose wherein the bumper comprises one or more materials selected from a group consisting of rubber, polycarbonate (PC), acrylonitrile butadiene styrene (ABS), foam, and polyethylene terephthalate (PET). However, Park discloses a bumper or a buffer can be formed of a silicon-based material or a rubber ([0052]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Park to the flexible display apparatus of Son. The combination/motivation would be to provide an alternative design choice to select a buffer material to buffer the stress of the flexible panel during bending or folding.

Regarding claim 16, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 11, wherein the bumper (e.g., Fig. 5B; buffer 126) is attached to the respective one of the one or more wire-free portions, but does not disclose using double-sided tape. However, Park discloses using double-sided tape to attach a bumper or a buffer to another element ([0053]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the double-sided tape as taught by Park to the flexible display apparatus of Son so as to stably bond the buffer to the respective one of the one or more wire-free portions in the bending area.

18.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Son (US 20160064466 A1) in view of Koo (US 20190037694 A1).
Regarding claim 18, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 11, further comprising a case, but does not disclose a portion of which on a side of the bendable area away from the support; wherein the case and the bendable area is spaced apart from each other. However, Koo (e.g., Fig. 3) discloses a flexible display apparatus similar to that disclosed by Won, comprising a case (e.g., Fig. 3; case 350), a portion of which (case 350) on a side of the bendable area (bending area 336) away from the support (support 332); wherein the case (case 350) and the bendable area (bending area 336) is spaced apart from each other (e.g., Fig. 3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Koo to the flexible display apparatus of Son. The combination/motivation would be to provide a case or housing to accommodate a flexible display device.

19.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Son (US 20160064466 A1) in view of Koo (US 20190037694 A1) and further in view of Bae (US 20180182983 A1).
Regarding claim 17, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 1, further comprising a case, but does not disclose a portion of which is on a side of the bendable area away from the support; wherein the case and the bendable area is spaced apart from each other. However, Koo (e.g., Fig. 3) discloses a flexible display apparatus similar to that disclosed by Won, comprising a case (e.g., Fig. 3; case 350), a portion of which (case 350) on a side of the bendable area (bending area 336) away from the support (support 332); wherein the case (case 350) and the bendable area (bending area 336) is spaced apart from each other (e.g., Fig. 3).Won ad Koo do not disclose an aperture partially exposes the second side of the support. However, Bae (e.g., Figs. 3-4) discloses a flexible display apparatus similar to that disclosed by Won and Koo, comprising an aperture partially exposes the second side of the support (e.g., Fig. 4A; FPCB and IC form an aperture that partially exposes the bottom side of support BF); and a side of the portion of the case closer to the second side of the support is in direct contact with an exposed second side of the support through the aperture ([0044]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Bae to the flexible display apparatus of Son in view of Koo. The combination/motivation would be to provide a case or housing to accommodate a flexible display device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691